                Case 2:20-cr-00202-RSM Document 36 Filed 06/14/21 Page 1 of 2




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                           NO. 20-CR-202-RSM
10
                               Plaintiff,
11                                                       ORDER GRANTING MOTION TO
                                                         SEAL EXHIBIT 3 TO OPPOSITION
12
                                                         TO DEFENDANT’S MOTION TO
                          v.
13                                                       RELEASE
14
       AHMAD JEROME MCADORY
15
                               Defendant.
16
17
            This matter has come before the Court on the motion to seal Exhibit 3 to Opposition
18
     to Defendant’s Motion to Release. The Court has reviewed the motion and records in this
19
     case and finds there are compelling reasons to permit the filing under seal of the Exhibit 3
20
     to Opposition to Defendant’s Motion to Release, due to the sensitive information contained
21
     therein.
22
23
     ///
24
     ///
25
     ///
26
27
28
      Sealing Order                                -1                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      United States v. McAdory, CR20-202 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-cr-00202-RSM Document 36 Filed 06/14/21 Page 2 of 2




 1         IT IS HEREBY ORDERED that Exhibit 3 to Opposition to Defendant’s Motion to
 2 Release be filed under seal.
 3         DATED this 14th day of June, 2021.
 4
 5
 6
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
     Presented by:
 9
10 /s/ Jessica Manca
   JESSICA MANCA
11 Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                              -2                UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
     United States v. McAdory, CR20-202 RSM
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
